SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

306
CA 13-00005
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND WHALEN, JJ.


IN THE MATTER OF THE APPLICATION FOR DISCHARGE
OF MIGUEL COLON, CONSECUTIVE NO. 177673, FROM
CENTRAL NEW YORK PSYCHIATRIC CENTER PURSUANT
TO MENTAL HYGIENE LAW SECTION 10.09,
PETITIONER-APPELLANT,

                      V                                             ORDER

STATE OF NEW YORK, NEW YORK STATE OFFICE OF
MENTAL HEALTH, AND NEW YORK STATE DEPARTMENT
OF CORRECTIONS AND COMMUNITY SUPERVISION,
RESPONDENTS-RESPONDENTS.


EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA
(MICHAEL H. MCCORMICK OF COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. ARNOLD OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (Joseph
E. Fahey, A.J.), entered November 1, 2012 in a proceeding pursuant to
Mental Hygiene Law article 10. The order continued the commitment of
petitioner to a secure treatment facility.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 21, 2014                       Frances E. Cafarell
                                                 Clerk of the Court